Title: Notes on a Cabinet Meeting, 25 November 1806
From: Jefferson, Thomas
To: 


                        
                            
                                25 Nov. 1806
                            
                        
                        25. present at first the 4. heads of depmt, but after a while Genl. Dearborne withdrew unwell.
                            dispatches from Genl. Wilkinson to myself of Oct. 21. by a confidential officer (Lt. Smith) shew that overtures have been
                            made to him which decide that the present object of the combination is an expedition by sea against Vera cruz: and by
                            comparing the contents of a letter from Cowles Meade to the Secy. of State, with the information from Lt. Smith that
                            a mr Swartwout from N. York, brother of the late marshal, had been at Genl. Wilkinson’s camp, we are satisfied that
                            Swartwout has been the agent thro’ whom overtures have been made to Wilkinson. we came to the following determinations.
                            that a proclamation be issued [see it] & that orders go as follows. to Pittsbg. if we have a military officer there,
                            write to him to be vigilant in order to discover whether there are any preparns making, or boats, or arms, or other
                            military stores or means providing by any persons against whom there is reasonable ground to suspect that they have in
                            contemplation a military enterprize against any of the territories of Spain [contrary to the stat. June 5. 94. c.50.] to
                            stop all bodies of armed men who may be assembled to descend the Ohio under circumstances & appearances so different
                            from those of common emigrants as to induce a reasonable suspicion that they are part of a combination of persons believed
                            to have such an enterprize in view, to have them bound to the observance of the peace & good behavior, or put in a
                            course of legal prosecution, accdg to the strength of the evidence; & for this purpose to call in the aid of the
                            militia.—if we have no officer there then write to Genl. Nevill.—Marietta. mr Gallatin is to write to the Collector to
                            proceed to sieze the gun boats building in that neighborhood & suspected to be destined for this enterprize, & to call
                            in the aid of the militia. Genl. Dearborne to write to Govr. Tiffin to furnish a guard of militia, sufficient for the
                            detention of the boats; & to write to Genl. Jackson, supposed to be the Genl. of the Brigade on the Virginia side of the
                            river, to furnish any aid of militia which may be necessary from the left bank of the river.—Louisville. Genl. Dearborne to
                            write to the Govr. of Kentucky of the same tenor as to the officer at Pittsbg.—Massac. Genl. Dearborne to give orders to
                            Capt. Bissell of the same tenor, & particularly to stop armed vessels suspected on good grounds to be proceeding on this
                            Enterprize & for this purpose to have in readiness any boats he can procure, fitted for enabling him to arrest their
                            passage.—Chickasaw bluffs. give same orders as to Bissell.—Fort Adams. do.—New Orleans. Genl. Wilkinson to direct the
                            stations of the armed vessels, & if the arrangements with the Spaniards will permit him to withdraw, let him dispose of
                            his force as he thinks best to prevent any such expedition, or any attempt on N.O. or any of the posts or military stores
                            of the US. [He is also to arrest persons coming to his camp and proposing a concurrence in any such enterprize, or
                            suspected of being in camp with a view to propagate such propositions. this addition is made by Genl. Dearborne with my
                            approbn.]
                    